DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 20120171644) in view of Pettey (U.S. 20160018198) in further view of Choe (U.S. 20130222174)
Regarding claim 1, Moser teaches (Fig. 3) a method of providing a live fire training environment including the steps of: providing a number of moveable targets (32, 34); introducing the targets into a live fire training area (Par. 41 Lns. 1-6), the live fire training area having at least one firing position where participants take up (see Fig. 3 20-23) position to fire at the targets, each of the moveable targets having a collision avoidance system including a laser rangefinder (Par. 28, laser rangefinder 13 enable robot to detect objects in enviornment and avoid obstacle) which is arranged to scan for obstacles
	While Moser does not explicitly disclose arranged to scan for obstacles ahead of the two opposite major directions of movement, it is noted that Moser discloses a laser rangefinder, as noted above, and would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) to place the rangefinder such that the rangefinder would scan ahead of the two opposite major directions as when the combination with Pettey, which discloses a preprogrammed side to side motion,  is taken as a whole, one of ordinary skill would have readily recognized placing the rangefinder to scan for obstacles in the two opposite major directions of movement, would have been obvious in order to avoid obstacles during the side to side motion, as disclosed by Pettey. 
	However, Moser does not teach each of the moveable targets being capable of movement in two opposite major directions across a ground surface, instructing the targets to commence repeated movements in the two opposite major directions in a generally side to side fashion with respect to the at least one firing position
	Pettey discloses each of the moveable targets being capable of movement in two opposite major directions across a ground surface (Par. 25, side to side motion Fig. 4B 422), instructing the targets to commence repeated movements in the two opposite major directions in a generally side to side (Par. 25, targets move side to side 422 to allow a target to appear in a sideways manner to become available for a shooter) fashion with respect to the at least one firing position. 

	Regarding claim 2, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Moser further teaches the targets are instructed to move to pre-determined distances (see Figs. 3-8) from the firing position before commencing their side to side movements.
	Regarding claim 3, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Moser further teaches the targets are deployed from a vehicle (Par. 30, see Fig. 2).
	Regarding claim 4, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Moser further teaches the targets are deployed from the vehicle (Par. 30, see Figs. 2-3) when the vehicle is in the region of the firing position.

Claims 5, 8-10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 20120171644) in view of Pettey (U.S. 20160018198) in further view of Spychaiski (U.S. 20120208150)
	Regarding claim 5, Moser teaches a moveable target for use in a live fire training environment including: movement means (Par. 27 Lns. 1-4) enabling the target to move across a ground surface; a positioning system (Par. 27 Lns. 13-14) to enable the target to be positioned in a live fire training area; and armour (Par. 27 Lns. 7-8) to protect at least one electronic system of the target from damage due to bullet strikes from live ammunition fire when in use (Par. 69 Lns. 1-3); 
Moser does not teach moving in two opposite major directions of travel and wherein the armour is concentrated at one side of the target being the side of the target which is predominantly exposed to the bullet strikes.
Pettey discloses moving in two opposite major directions of travel (Par. 25, side to side motion Fig. 4B 422)
	However, Pettey does not teach the armour is concentrated at one side of the target being the side of the target which is predominantly exposed to the bullet strikes.
	While Spychaiski does not explicitly disclose the armour is concentrated at one side of the target being the side of the target which is predominantly exposed to the bullet strikes, Spychaiski discloses concentrated armor (Fig. 14, additional armor plate 315) in the direction of fire, and when taken in combination with Moser and Pettey, which would disclose a side to side motion target and fire from one side, one of ordinary skill would readily recognize a rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04)  of the concentrated armor of Spychaiski to one side being the side exposed to bullet strikes instead of two, as only one side of the combination would be exposed to live fire.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the side to side movement pattern, as taught by Pettey to provide Moser with the advantage of providing full range of motion to allow training to recruits or in a shooting range (Par. 17)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
claim 8, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
 Moser teaches a collision avoidance system (Par. 28 Lns. 1-8) to detect the presence of obstacles when moving in either of the two major directions of travel.
	Regarding claim 9, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
Moser teaches includes a generally human shaped region (Par. 27 Lns. 1-2).
	Regarding claim 10, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Moser teaches the human shaped region is ambiguously shaped (see Fig. 1) to appear to face in the direction of travel of the target in both of the two opposite major directions of travel. it is noted that as claim 10 is ultimately dependent on claim 1, which incorporates Pettey, which discloses two opposite major directions of travel, the combination as a whole discloses the claimed limitation. 
Regarding claim 20, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
However, Moser does not disclose the armour is concentrated on one and only one side of the target which is predominantly exposed to the bullet strikes. 
	While Spychaiski does not explicitly disclose the armour is concentrated on one and only one side of the target which is predominantly exposed to the bullet strikes, Spychaiski discloses concentrated armor (Fig. 14, additional armor plate 315) in the direction of fire, and when taken in combination with Moser and Pettey, which would disclose a side to side motion target and fire from one side, one of ordinary skill would readily recognize a rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04)  of the concentrated armor of Spychaiski to one side 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moser, which discloses a live fire robot vehicle with rangefinder with the selective protective armor, as taught by Spychaiski to provide Moser with the advantage of providing protection of the base, but reducing the weight and improving the efficiency and speed of the device by selectively installing the armor (Par. 73)
Regarding claim 21, Moser discloses the claimed invention substantially as claimed, as set forth above in claim 5.
However, Moser does not disclose the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions.
	While Spychaiski does not explicitly disclose the one and only one side of the target which is predominantly exposed to the bullet strikes having the armour that is concentrated has a surface that is generally parallel to the two opposite major directions, such that the surface faces a direction generally normal to the two opposite major directions, Spychaiski discloses concentrated armor (Fig. 14, additional armor plate 315) in the direction of fire, and when taken in combination with Moser and Pettey, which would disclose a side to side motion target and fire from one side, one of ordinary skill would readily recognize a rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04)  of the concentrated armor of Spychaiski to one side being the side exposed to bullet strikes instead of two, as only one side of the combination as a whole would be exposed to live fire, which when combined with the side to side motion of Pettey, would be a surface parallel to the two opposite major directions with the surface facing a direction normal as claimed. 
Par. 73)

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, it is argued that Choe is no longer used and therefore the arguments towards Choe are moot. Further it is argued that, as noted above Moser discloses a rangefinder to detect obstacles in the path of motion, and while Moser alone does not disclose scanning for obstacles ahead of the two opposite major directions, when taken in combination with Pettey, which discloses a pre-programmed side to side motion, it is argued that as the rangefinder of Moser is intended to scan for obstacles in the path of motion, the combination as a whole has a side to side motion and therefore, the rangefinder would be positioned such that both directions are seen as claimed as a matter of rearrangement of parts. . 
Regarding claim 5, it is argued that Akuvati is no longer used, and therefore the arguments directed towards Akuvati are moot. While Spychaiski was previously used, it is used here again to disclose the armor limitation, as noted above. It is argued that while Spychaiski discloses concentrated armor on two of the four sides, when taken in combination with the other cited references, which disclose a side to side target with one side facing the firing direction (Pettey), Spychaiski discloses it is known to concentrate armor in the direction of fire and therefore, would have been obvious to provide on the one side predominately struck by bullets as claimed and provides the same advantage of weight savings as the instant invention. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/